Citation Nr: 0924884	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-20 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision rendered by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is unable to work due solely to 
his service-connected disabilities.  At the current time, 
service connection is in effect for a bilateral hearing loss 
disability, rated as 40 percent disabling; tinnitus, rated as 
10 percent disabling; and bilateral otitis media with 
Eustachian tube dysfunction, rated as 10 percent disabling.  
His combined service-connected disability rating is 50 
percent.

During the course of this appeal, the Veteran was afforded a 
May 2006 VA examination.  While this examination addressed 
the severity of his service connected disabilities, the 
examiner did not provide an opinion as to whether these 
disabilities either individual or together render him 
unemployable.  Rather, the examiner, when asked to comment on 
the general occupational effect of these disabilities merely 
reported that the Veteran was not employed and that the 
Veteran reported that he could not get a job due to his 
tinnitus and hearing loss.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
of Appeals for Veterans Claims (Court) found that once VA 
undertakes the effort to provide an examination when 
developing a claim, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  In Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007), the Court found that, "[w]ithout a medical opinion 
that clearly addresses the relevant facts and medical 
science, the Board is left to rely on its own lay opinion, 
which it is forbidden from doing."  Pursuant to 38 C.F.R. 
§ 4.2, it is incumbent upon the rating board to return an 
examination report as inadequate if it does not contain 
sufficient detail.

Because one of the criteria to obtain a TDIU is a finding 
that the Veteran is unemployable due to service-connected 
disabilities and the May 2006 examination report does not 
address the impact that the Veteran's service-connected 
disabilities have on his employability, the Board is of the 
opinion that a new VA examination is necessary.

The Board also observes that the Veteran's service treatment 
records document an extensive history of complaints and 
treatment for otitis media of both ears.  As a result the 
Veteran subsequently developed hearing loss and tinnitus.  As 
the Veteran's hearing loss and tinnitus have been 
etiologically linked to his in-service otitis media, the 
Board concludes that the disabilities share a common 
etiology.  Thus, they are considered a single disability for 
purposes of applying the threshold percentage requirements 
under 38 C.F.R. § 4.16.  However, even if these disabilities 
are considered as a single disability, it does not appear 
that the Veteran meets the threshold criteria for 
consideration of a TDIU under 38 C.F.R. § 4.16(a).  

On remand, if it is determined that the Veteran does not meet 
the threshold for consideration under 38 C.F.R. § 4.16(a), 
the RO or AMC should consider whether referral to the 
Director of Compensation and Pension Service under 38 C.F.R. 
§ 4.16(b) is warranted.  In this regard, the Board notes that 
referral should be made in "all cases of veteran who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section."  Kellar v. Brown, 6 Vet.App. 
157, 162 (1994).  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should arrange for a VA 
examination to determine the impact that 
the Veteran's service-connected 
disabilities have on his ability to obtain 
and maintain employment.  After 
examination of the Veteran and review of 
the claims file, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent or greater) that the Veteran is 
unable to obtain or maintain substantially 
gainful employment due to his service-
connected disabilities.  Any opinion 
should be accompanied by a clear rationale 
consistent with the evidence of record. 

If the examination cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.  The claims folder must be 
reviewed in conjunction with this request.

2.  After all development has been 
conducted, the RO or AMC should 
readjudicate the claim for a total rating 
based upon individual unemployability due 
to service-connected disability with 
consideration of whether referral to the 
appropriate department officials under 38 
C.F.R. § 4.16(b), for extraschedular 
consideration is appropriate.  

3.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no actions unless otherwise informed.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




